DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 8, 9, 12 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tetsuaki JP 2001/338967.
In Re Claim 1, Tetsuaki teaches a substrate processing apparatus comprising:			a process chamber (2) provided with a heater (19);							a load lock chamber; (3) 										a transfer chamber (1) provided between the process chamber and the load lock chamber and comprising a first region provided adjacent to the process chamber and a second region provided more adjacent to the load lock chamber than the first region and whose temperature is lower than a temperature of the first region;										a detector (31) capable of detecting an amount of moisture in the transfer chamber; (Paragraph 22) and													an inert gas supplier (7) capable of supplying an inert gas toward the second region in the transfer chamber. (See Fig. 1, 7 supplies gas in the first region which is closer to the load lock chamber) 
In Re Claim 2, Tetsuaki teaches wherein the second region comprises a ceiling (See ceiling of 1, Fig. 7) of the transfer chamber, and the inert gas supplier is provided with a supply hole through which the inert gas is capable of being supplied toward the second region of the transfer chamber. (see Fig. 1) 
In Re Claim 8, Tetsuaki teaches the transfer chamber comprising walls (see walls of 1 in Fig. 1) and the second region comprising a wall provided adjacent to the load lock chamber (3, Fig. 1) among the walls.
In Re Claim 9, Tetsuaki teaches the second region comprising a communication hole (5) configured to communicate with the load lock chamber (3) and the transfer chamber (1), and the inert gas supplier is provided with a supply hole (opening of 7, Fig. 1) through which the inert gas is capable of being supplied toward the communication hole.
In Re Claim 12, Tetsuaki teaches wherein the second region comprises walls (walls for 4 and 5) between a plurality of communication holes (4 and 5) configured to communicate with the transfer chamber (1) and the process chamber (2).
In Re Claim 16, Tetsuaki teaches wherein the inert gas supplier is controlled such that a supply of the inert gas and a stop of the supply of the inert gas are alternately and repeatedly performed. (Paragraph 23-25)
In Re Claim 17, Tetsuaki teaches wherein the inert gas supplier is configured to supply the inert gas to the transfer chamber while a substrate is not present in the transfer chamber.  (Paragraph 21-25)
In Re Claim 18, Tetsuaki teaches wherein the inert gas supplier is configured to start supplying the inert gas when the amount of the moisture detected by the detector is equal to or less than a predetermined value after a supply of the inert gas is started.  (See Paragraph 21-25)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tetsuaki JP 2001/338967 and in view of Yamaguchi JP 2008251631
In Re Claims 5, 7 and 14, Tetsuaki teaches the substrate processing apparatus of Claim 1 as discussed above.
Tetsuaki does not teach an elongated structure configured to communicate with the inert gas supplier and extending along a ceiling of the transfer chamber, 							wherein the second region comprises the ceiling, and the elongated structure is provided with a supply hole through which the inert gas is capable of being supplied.
However, Yamaguchi teaches an elongated structure (66, Fig. 10) configured to communicate with the inert gas supplier (26) and extending along a ceiling of the transfer chamber (20, 21), 			wherein the second region comprises the ceiling, and the elongated structure is provided with a supply hole through which the inert gas is capable of being supplied; (See Fig. 10) and wherein the second region comprises a central region of the ceiling; (see Fig. 10) and						the elongated structure extends toward the second region (Se Fig. 10); and 				wherein the process chamber comprises a plurality of process chambers, (See Fig. 1) the second region comprises walls interposed between the plurality of process chambers or walls interposed between the load lock chamber and the process chamber , and the elongated structure is capable of supplying the inert gas to the second region. (See Fig. 11)
It would have been obvious to one having ordinary skill in the art at the time the application was filed to add an elongated structure to the substrate processing apparatus of Tetsuaki as taught by Yamaguchi in order to prevent residual gases from entering the transfer chamber. 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Tetsuaki JP 2001/338967 and in view of Min et al. 2019/0390343.
In Re Claim 15, Tetsuaki teaches the processing apparatus of Claim 1 as discussed above.
Tetsuaki does not teach the inert gas supplier comprising a heater capable of heating the inert gas.
However, Min et al. teach an inert gas supplier (4) comprising a heater (11) capable of heating the inert gas. (Paragraph 64)
It would have been obvious to one having ordinary skill in the art at the time the application was filed to add a heater in the processing apparatus of Tetsuaki as taught by Min et al. in order to minimize temperature changes between chambers.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Tetsuaki JP 2001/338967 and in view of Min et al. 2019/0390343.
In Re Claim 19, Tetsuaki teaches the processing apparatus of Claim 1 as discussed above.
Tetsuaki does not teach a medium capable of adjusting temperature supplied to a wall of the transfer chamber.
However, Min et al. teach a medium capable (11) of adjusting temperature supplied to a wall of the transfer chamber(2). (See Fig. 3) (Paragraph 64) 
It would have been obvious to one having ordinary skill in the art at the time the application was filed to add a medium capable of adjusting temperature in the processing apparatus of Tetsuaki as taught by Min et al. in order to minimize temperature changes between chambers.
Allowable Subject Matter
Claims 3, 4 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Rueter et al., Yin et al., Hirochi, and Yamawaku et al. teach a transfer chamber with inert gas and connected to load locks.  Genetti et al. and Lee teach a transfer chamber with a window and seal on the ceiling.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN F MYERS whose telephone number is (571)270-1160. The examiner can normally be reached M-F 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GLENN F. MYERS
Examiner
Art Unit 3652



/GLENN F MYERS/Examiner, Art Unit 3652